Title: From James Madison to James Monroe, 1 May 1803
From: Madison, James
To: Monroe, James


private
My dear Sir
Washington May 1. 1803
I commit to your care the inclosed letters & papers for Genl. Fayette which are left open for your perusal.
We have just recd. the Message of his B. Majesty which is represented as the signal of a certain rupture with France. From the positions taken by the parties, both diplomatic & military, such an event seems scarcely avoidable. I hope we shall be wise enough to shun their follies, and fortunate enough to turn them by honest means to our just interests. You will probably have arrived very critically for the purpose.
The orders from Spain for the restoration of the deposit has [sic] had a good effect every way. We are told at the same time in the very words of the article, that in the Cession of Louisiana, our rights under the Treaty of 95. are saved. On the 1st. of Apl. Laussat the Prefect was at N. Orleans, and the late Govr. Casa Calvo was expected in a few days from the Havanna to deliver possession to the French. Whether this measure will be delayed for the arrival of the Capt. General, or what may result to it from other causes, can be better understood with you than here. Laussat professes to be kindly disposed, and undertakes to affirm that the French Govt. had nothing to do in the arrest of the deposit by the Spanish officer, and that if he had been then in authority no such thing would have happened. He does not admit that he has any authority to meddle in any way at present, and gives this answer to Pichon’s exhortation. The Intendant had declined in like manner to obey the advice of Yrujo. The last more peremptory interpositions of their Ministers had not arrived; and the importance of them is now superseded by the orders from Spain. The attention here is much alive to the transfer of the Country to France; and it becomes her, if she wishes to be on cordial terms with us, to proceed in every step with strict justice, and examplary frankness.
The elections in N. York, as far as know[n] have issued as heretofore. In Virginia there will certainly be two, & possibly three members of the Anti-party. In N. England the tide has run strongly in that channel, but under impulses temporary & artificial. In General our prospects are bright. Excepting the case of Louisiana, there is scarcely a cloud in them. Remove that, and the possibility of our being embarrassed by the war of others, and our Country will be what has been so often applied to another, the admiration & envy of the world.
I am on the point of setting out for Vrgia whence I shall return in two or three weeks. In this hurry I can only add for myself & family affectionate respects to you & yours.
James Madison
 

   
   RC and partial FC (DLC). RC docketed by Monroe. Partial FC is a letterpress copy of the first three pages of the RC. Enclosures not found.



   
   Virginia sent eighteen Republicans and four Federalists to the first session of the Eighth Congress, three Federalists more than had been in the delegation to the previous session (National Intelligencer, 25 May 1803).


